DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election, without traverse of Group II, claims 15-18, in the reply filed on 01/21/2022, is acknowledged. Applicant’s election, without traverse, of inflammation, in the reply filed on 01/21/2022, is acknowledged.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch et al (WO 2017/152137 A2), in view of Jafari et al (Vaccine Research, 2017, 4, 3-4, 51-54 and of record, as cited on the 1/21/22 IDS).
Lynch taught [abstract] pharmaceutical [0012] compositions comprising therapeutically effective amounts of Faecalibacterium prausnitzii, for treating and preventing inflammatory diseases in subjects in need thereof [claim 30].
Although Lynch taught therapeutically effective amounts of Faecalibacterium prausnitzii, Lynch did not teach vesicles derived therefrom, as recited in claims 15 and 17-18.
Jafari taught [abstract] that extracellular vesicles (EVs) contain active biological compounds that play important roles in biological processes. The secretion of EVs is a common phenomenon occurring in bacteria, where Faecalibacterium prausnitzii has therapeutic effects by the secretion of bioactive compounds. Jafari taught that EVs were isolated from F. prausnitzii strains and characterized with sizes ranging from approximately 30 to 250 nm. As per Jafari, extracting, obtaining, isolating and characterizing EVs are techniques that are known in the art.
Since Lynch taught therapeutically effective amounts of Faecalibacterium prausnitzii, it would have been prima facie obvious to one of ordinary skill in the art to include, within Lynch, extracellular vesicles obtained therefrom. The ordinarily skilled artisan would have been motivated to include common EVs that are known in the art, whereby Faecalibacterium prausnitzii vesicles have therapeutic effects by the secretion of bioactive compounds, as taught by Jafari [Jafari at the abstract].
The combined teachings of Lynch and Jafari read on claims 15-18.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/CELESTE A RONEY/Primary Examiner, Art Unit 1612